Exhibit Contact: Curt Stoelting CEO Pete Nicholson CFO ph: 630-573-7200 RC2 Reports Solid Results for Third Quarter 2009; Company Increases 2009 Full Year Net Income Outlook Oak Brook, IL – October 20, 2009 – RC2 Corporation (NASDAQ:RCRC), today announced solid results for the third quarter and nine months ended September 30, 2009 and an increase to its 2009 full year net income outlook.Net income for the third quarter 2009 was $13.6 million, or $0.66 per diluted share, as compared with $11.1 million, or $0.64 per diluted share, for the third quarter 2008.Excluding recall-related and non-recurring items, net income was $11.5 million, or $0.66 per diluted share, for the third quarter 2008.Net income for the nine months ended September 30, 2009 was $18.7 million, or $1.01 per diluted share, as compared with $6.7 million, or $0.38 per diluted share, for the nine months ended September 30, 2008.Excluding recall-related and non-recurring items, net income for the nine months ended September 30, 2009 was $19.1 million, or $1.03 per diluted share, as compared with $18.3 million, or $1.03 per diluted share, for the prior year nine month period. Net sales for the third quarter 2009 decreased by 4.8% to $126.5 million compared with net sales of $132.9 million for the third quarter a year ago.Net sales for the nine months ended September 30, 2009 decreased by 4.9% to $299.8 million compared with net sales of $315.3 million for the nine months ended September 30, 2008.Unfavorable fluctuations in foreign currency exchange rates reduced the 2009 third quarter and nine months consolidated net sales by approximately 3% and 5%, respectively. Third Quarter Operating
